                                  Case 5:18-md-02834-BLF Document 674 Filed 05/12/21 Page 1 of 3


                       1 MICHAEL A. SHERMAN (SBN 94783)
                            masherman@stubbsalderton.com
                       2 JEFFREY F. GERSH (SBN 87124)
                            jgersh@stubbsalderton.com
                       3 WESLEY W. MONROE (SBN 149211)
                            wmonroe@stubbsalderton.com
                       4 VIVIANA BOERO HEDRICK (SBN 239359)
                            vhedrick@stubbsalderton.com
                       5 STUBBS ALDERTON & MARKILES, LLP
                         15260 Ventura Blvd., 20th Floor
                       6 Sherman Oaks, CA 91403
                         Telephone: (818) 444-4500
                       7 Facsimile:   (818) 444-4520

                       8 Attorneys for PERSONALWEB
                            TECHNOLOGIES, LLC
                       9 (Excluding Post Judgment Debtor
                            Collection Proceedings)
                       10
                                                          UNITED STATES DISTRICT COURT
                       11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                                SAN JOSE DIVISION
                       13
                             IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                       14    LLC, ET., AL., PATENT LITIGATION
                                                                         Case No.: 5:18-cv-00767-BLF
                       15
                             AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
                       16    SERVICE, INC.,
                                                                         NOTICE OF MOTION AND MOTION OF
                       17                  Plaintiffs,                   STUBBS ALDERTON & MARKILES TO
                                                                         WITHDRAW AS COUNSEL FOR
                       18    v.                                          PERSONALWEB TECHNOLOGIES, LLC

                       19    PERSONALWEB TECHNOLOGIES, LLC, et           DECLARATION OF JEFFREY F. GERSH
                             al.,                                        FILED IN SUPPORT; [PROPOSED]
                       20                                                ORDER
                                      Defendants.
                       21    PERSONALWEB TECHNOLOGIES, LLC, et           Hearing:   June 17, 2021
                             al.,                                        Time:       9:00 a.m.
                       22                                                Judge:     Hon. Beth Labson Freeman

                       23                  Plaintiffs,
                       24    v.
                       25    TWITCH INTERACTIVE, INC.,
                       26
                                           Defendant.
                       27
                       28

                            MOTION TO WITHDRAW                                         CASE NO: 5:18-md-02834-BLF
                            AS COUNSEL OF RECORD                                        CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                                                                                       CASE NO.: 5:18-cv-05619-BLF
                                  Case 5:18-md-02834-BLF Document 674 Filed 05/12/21 Page 2 of 3


                       1                                              NOTICE OF MOTION

                       2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                       3           PLEASE TAKE NOTICE that on June 17, 2021 at 9:00 a.m., or as soon thereafter as the matter

                       4 may be heard before the Honorable Beth Labson Freeman, Courtroom 3, 5th Floor, of the United
                       5 States District Court for the Northern District of California, San Jose Division, 280 South First Street,
                       6 San Jose, California 95113, Stubbs Alderton & Markiles, LLP (“SAM”), will and hereby does move
                       7 the Court, pursuant to Civil Local Rule 11-5(a) and in compliance with California Rule of Professional
                       8 Conduct 1.16, to withdraw as counsel for PersonalWeb Technologies, LLC (“PersonalWeb”).
                       9
                                              MOTION TO WITHDRAW AS COUNSEL FOR PERSONALWEB
                       10
                            I.     INTRODUCTION
                       11
                                   Pursuant to Civil Local Rule 11-5, SAM seeks to withdraw as counsel for PersonalWeb. SAM
                       12
                            has not been retained to represent PersonalWeb in any post judgment collection proceedings and to
                       13
                            SAM’s knowledge PersonalWeb has engaged other counsel for that purpose. Based on the foregoing,
                       14
                            SAM respectfully requests that the Court issue an order granting withdrawal.
                       15
                            II.    LEGAL ARGUMENT
                       16
                                   Civil Local Rule 11-5(a) permits withdrawal of counsel by “order of Court after written notice
                       17
                            has been given reasonably in advance to the client and to all other parties who have appeared in the
                       18
                            case.” Pursuant to the California Rules of Professional Conduct, Rule 1.16(b)(6), an attorney may
                       19
                            withdraw from representing a client if “the client knowingly and freely assents to termination of the
                       20
                            representation.” Prior to the receipt of the legal authorities cited by Amazon/Twitch in their filing on
                       21
                            Monday, May 10, 2021, SAM reasonably believed that the entry of judgment, conclusion of the
                       22
                            disposition of the motion on attorneys’ fees, and administrative closing of this case resulted in the
                       23
                            termination of SAM’s counsel of record status for PersonalWeb in the District Court.
                       24
                                   Here, SAM should be permitted to withdraw because PersonalWeb assents to termination of
                       25
                            SAM’s representation since PersonalWeb never retained SAM to represent it in any post judgment
                       26
                            collection proceedings. (Gersh Decl., ¶ 2.) SAM’s engagement as counsel for PersonalWeb has been
                       27
                            (1) limited to proceedings pending in this court up through entry of judgment and proceedings relating
                       28

                                                                               1
                            MOTION TO WITHDRAW                                                    CASE NO: 5:18-md-02834-BLF
                            AS COUNSEL OF RECORD                                                   CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                                                                                                  CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-md-02834-BLF Document 674 Filed 05/12/21 Page 3 of 3


                        1 to Amazon/Twitch’s motion for attorneys’ fees and costs, and (2) the appeals relating thereto pending
                        2 in the United States Court of Appeals for the Federal Circuit, Case Nos. 19-1918, 20-1566, 21-1858,
                        3 and the Petition for a Writ of Certiorari pending in the United States Supreme Court, Case No. 20-
                        4 1394. (Gersh Decl., ¶¶ 2, 3.) PersonalWeb has engaged Ronald Richards of the Law Offices of Ronald
                        5 Richards and Associates, APC to represent it in all post judgment collection proceedings. (Gersh Decl.,
                        6 ¶ 4, Ex. A.) Indeed, Mr. Richards sent an email communication to SAM attorneys expressly informing
                        7 them that SAM is “not authorized to do anything post judgment” and that SAM “is only engaged for
                        8 the appeal.” (Id., Ex. B.)
                        9 III.     CONCLUSION

                       10          Based on the foregoing, SAM respectfully requests the Court grant this Motion and permit it

                       11 to withdraw from this case.
                       12
                       13           Respectfully submitted,

                       14 Dated: May 12, 2021                           STUBBS, ALDERTON & MARKILES, LLP

                       15
                       16                                               By: /s/ Michael A. Sherman
                                                                                Michael A. Sherman
                       17                                                       Jeffrey F. Gersh
                                                                                Wesley W. Monroe
                       18                                                       Viviana Boero Hedrick

                       19                                                        Attorneys for PERSONALWEB
                                                                                 TECHNOLOGIES, LLC
                       20                                                        (Excluding Post Judgment Debtor
                                                                                 Collection Proceedings)
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                             2
                            MOTION TO WITHDRAW                                                  CASE NO: 5:18-md-02834-BLF
                            AS COUNSEL OF RECORD                                                 CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                                                                                                CASE NO.: 5:18-cv-05619-BLF
